     Case 2:20-cv-01511-JCM-EJY Document 24 Filed 09/29/20 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3                                               ***
 4    DELILAH COLEMAN, individually, and                    Case No. 2:20-cv-01511-JCM-EJY
      A.C., a minor by and through her
 5    guardian ad litem, DELILAH
      COLEMAN,                                                           ORDER
 6
                    Plaintiffs,
 7
            v.
 8
      LAS VEGAS METROPOLITAN POLICE
 9    DEPARTMENT; OFFICER AMMON
      PEACOCK, ID #14309; DOES I through V
10    and ROE CORPORATIONS VI through X,
      inclusive,
11
                    Defendants.
12

13          Before the Court is Plaintiff’s Petition for Appointment of Guardian Ad Litem of an Infant
14   Under the Age of 18. ECF No. 14. No response to this Petition was filed.
15          Good cause appearing and in accordance with Federal Rule of Civil Procedure 17 and NRS
16   12.080,
17          IT IS HEREBY ORDERED that the Petition for Appointment of Guardian Ad Litem of an
18   Infant Under the Age of 18 (ECF NO. 14) is GRANTED.
19          IT IS FURTHER ORDERED that Petitioner is appointed Guardian Ad Litem for A.C.
20

21          Dated this 29th day of September, 2020
22

23

24
                                                ELAYNA J. YOUCHAH
25                                              UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                     1
